F I L E D
                                                                                                  United States Court of Appeals
                                                                                                          Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                         December 20, 2006
                                        FOR THE TENTH CIRCUIT                                           Elisabeth A. Shumaker
                                                                                                            Clerk of Court

 U N ITED STA TES O F A M ER IC A ,

                     P l a in t i f f - A p p e ll e e ,
                                                                                  No. 06-1267
 v.                                                                      (D .C . N o. 84-C R -337-C A B )
                                                                                    ( D . C o lo .)
 GERALDO LEO ROGERS,

                     D efendant-A ppellant.



                                         ORDER AND JUDGM ENT*


B e f o r e B R I S C O E , L U C E R O , a n d M U R P H Y , C i r c u it J u d g e s .




         A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d th a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t i n t h e

d e t e r m i n a tio n o f th is a p p e a l. S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e re f o re , th e c a s e is o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t.

         T h e d e f e n d a n t a p p e a l s t h e d is t r i c t c o u r t ’ s d e n ia l o f h is p o s t - j u d g m e n t

motion in w hich he sought relief under Fed. R. Civ. P. 60(b) and the A ll




         *
                     T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r
t h e d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y
be cited, how ever, for its persuasive value consistent w ith Fed. R. A pp. P.
3 2 . 1 ( e f f . D e c . 1 , 2 0 0 6 ) a n d 1 0 th C ir . R . 3 2 .1 ( e f f . J a n . 1 , 2 0 0 7 ) .
W r i t s A c t f r o m h i s c r i m i n a l c o n v ic ti o n a n d s e n te n c e . W e v a c a te th e o r d e r

for lack of jurisdiction, construe the defendant’s notice of appeal, motion to

p r o c e e d i n f o r m a p a u p e r i s , a n d a p p e l l a te b r i e f a s a n im p l i e d a p p li c a ti o n f o r

a u th o r i z a ti o n t o f il e a n o th e r 2 8 U .S . C . § 2 2 5 5 m o t i o n , a n d d e n y

a u th o r i z a ti o n .

          T h e d e f e n d a n t’ s o r i g i n a l § 2 2 5 5 m o t i o n w a s d e n ie d b y t h e d is t r i c t

c o u r t i n 1 9 9 5 . O n a p p e a l, th is c o u r t a f f ir m e d . U n i te d S t a t e s v . R o g e r s , N o .

05-1519, 1997 W L 543365 (10th C ir. Sept. 3, 1997) (unpublished). In 1998,

t h e d e f e n d a n t s o u g h t a u th o r i z a ti o n t o f ile a n o th e r § 2 2 5 5 m o t i o n . T h a t

r e q u e s t w a s d e n ie d . R o g e r s v . U n i t e d S ta t e s , N o . 9 8 - 5 2 5 ( 1 0 th C i r . O c t. 6 ,

1 9 9 8 ) ( u n p u b l i s h e d ) . I n 2 0 0 2 , t h e d e f e n d a n t f il e d a p le a d in g e n ti t l e d

“ P e ti t i o n f o r W r i t o f C o r a m N o b i s , o r i n t h e A l t e r n a ti v e , P e t i t i o n f o r W r i t o f

H a b e a s C o r p u s P u r s u a n t t o T i t l e 2 8 U S C S e c ti o n 2 2 4 1 ( c ) ( 3 ) f o r V i o l a ti o n s

o f th e C o n s t i t u t i o n , L a w a n d T r e a ti e s o f th e U n i t e d S t a te s ” in t h e d is t r i c t

c o u r t . T h a t c o u r t t r a n s f e rr e d th e m a t t e r t o t h i s c o u r t a s a n u n a u th o r i z e d

s u c c e s s i v e § 2 2 5 5 m o t i o n . T h i s c o u r t d e n ie d a u th o r i z a ti o n . R o g e r s v .

U n i t e d S ta t e s , N o . 0 2 -1 4 1 6 (1 0 th C ir . D e c . 5 , 2 0 0 2 ) ( u n p u b lis h e d ) .

          T h e d e f e n d a n t s u b s e q u e n tl y f il e d a p le a d in g e n ti t l e d “ R u l e 6 0 ( b ) ( 4 )

M o t i o n t o V o i d J u d g m e n t o f C o n v i c ti o n f o r L a c k o f S u b j e c t M a tt e r

J u r i s d i c ti o n , o r i n t h e a lt e r n a ti v e , P u r s u a n t S u p r e m e C o u r t i n G o n z a le s v .

Crosby (2005) to G rant Habeas R elief D ue to Substantive Change to

A p p e ll a te R u l e 1 6 ( e ) .” T h e d i s t r i c t c o u r t d e n ie d th e m o t i o n a s a n
u n a u th o r i z e d s u c c e s s i v e § 2 2 5 5 m o t i o n . T h e d e f e n d a n t t h e n f il e d a “ M o t i o n

f o r P l a in t i f f to S h o w C a u s e W h y T h i s C o u r t D i d N o t L a c k S u b je c t M a tt e r

J u r i s d i c t i o n in th is In s ta n t M a tte r ” a n d a m o tio n to a m e n d th a t p le a d in g .

T h e d is t r i c t c o u r t d e n ie d th e m o t i o n a s f r i v o l o u s . T h e d e f e n d a n t t h e n f il e d

this appeal.

          O n a p p e a l , t h e d e f e n d a n t c h a ll e n g e s h i s c o n v ic ti o n s , a r g u i n g t h a t

t h e r e is n o f e d e r a l j u r i s d i c ti o n o v e r t h e a c t s h e is a ll e g e d to h a v e c o m m i t t e d

a n d th e r e f o re th e tr i a l c o u r t l a c k e d s u b je c t m a tt e r j u r i s d i c ti o n . T h e r e li e f

s o u g h t b y th e d e f e n d a n t m a y o n ly b e o b ta in e d th r o u g h § 2 2 5 5 . S e e 2 8

U . S . C . § 2 2 5 5 ( “ A p r i s o n e r i n c u s t o d y u n d e r s e n te n c e o f a c o u r t e s t a b li s h e d

b y A c t o f C o n g re s s c la im in g th e r i g h t to b e r e le a s e d u p o n th e g r o u n d th a t . . .

t h e c o u rt w a s w i t h o u t j u r i s d i c ti o n t o i m p o s e s u c h s e n te n c e ... m a y m o v e th e

c o u r t w h i c h im p o s e d th e s e n te n c e t o v a c a t e , s e t a s i d e o r c o r r e c t t h e

sentence.”).

          B e c a u s e th e d e f e n d a n t h a s a lr e a d y f il e d a § 2 2 5 5 m o t i o n a n d a

j u d g m e n t h a s b e e n e n t e r e d in t h a t p r o c e e d i n g , h e m u s t o b t a in a u th o r i z a ti o n

f r o m t h i s c o u rt b e f o re h e m a y f ile a n o th e r s u c h m o tio n in th e d is tr ic t c o u rt .

S e e U n i t e d S ta t e s v . N e ls o n , 4 6 5 F .3 d 1 1 4 5 , 1 1 4 7 ( 1 0 t h C i r. 2 0 0 6 ) ( a

pleading asserting a new ground for relief is advancing a new claim and is

t h e r e f o r e t r e a t e d a s a s u c c e s s i v e § 2 2 5 5 m o t io n u n d e r G o n z a l e z v . C r o s b y ,

545 U .S. 524 (2005)).

          A c c o rd i n g l y, t h e d is t r i c t c o u r t la c k e d j u r i s d i c ti o n o v e r t h e
d e f e n d a n t’ s p o s t - j u d g m e n t m o t i o n s , a n d th e d is t r i c t c o u r t o r d e r s m u s t b e

v a c a t e d . S e e N e l s o n , 4 6 5 F . 3 d a t 1 1 4 6 . H o w e v e r, w e w i l l c o n s t r u e th e

d e f e n d a n t ’s n o t ic e o f a p p e a l a n d t h e p l e a d i n g s h e f i le d i n th i s c o u r t a s a

r e q u e s t f o r t h e re q u ir e d a u th o ri z a tio n . I d . a t 1 1 4 8 .

          W e h a v e t h o r o u g h l y r e v ie w e d th e m a t t e r a n d c o n c l u d e th a t t h e

d e f e n d a n t h a s f a il e d to m a k e th e p r i m a f a c ie s h o w i n g r e q u ir e d b y § 2 2 5 5 a s

a m e n d e d b y t h e A n t i te r r o r i s m a n d E f f e c t i v e D e a t h P e n a l t y A c t . H i s

c o n te n ti o n s a r e n o t b a s e d o n n e w l y d i s c o v e re d e v id e n c e t h a t, “ if p r o v e n a n d

v i e w e d i n l i g h t o f t h e e v i d e n c e a s a w h o l e , w o u l d b e s u f f i c ie n t to e s t a b l is h

b y c le a r a n d c o n v in c in g e v id e n c e t h a t n o r e a s o n a b le f a c t f in d e r w o u l d h a v e

found [him ] guilty of the offense” or on a “new rule of constitutional law ,

m a d e re tr o a c ti v e to c a s e s o n c o ll a te r a l r e v ie w b y t h e S u p r e m e C o u r t , t h a t

w a s p r e v io u s ly u n a v a ila b le .” 2 8 U .S .C . § 2 2 5 5 .

          T h e m o t io n t o p r o c e e d i n f o r m a p a u p e r i s is g r a n t e d , th e d i s tr ic t c o u r t

o r d e r is V A C A T E D , a n d t h e i m p l i e d a p p l i c a t i o n f o r a u t h o r i z a t i o n t o f i l e

a n o t h e r § 2 2 5 5 m o t io n i s D E N I E D . T h e m a n d a t e s h a ll i s s u e f o r t h w i t h .



                                                                      E n t e r e d f o r th e C o u r t


                                                                      Per C uriam